I concur in the opinion of Mr. Justice SADLER. It appears from the record that defendant's participation in the removal of the plaintiff from the train was not of its own instigation or volition. The defendant's servant, the train conductor, acted under compulsion of the law that requires the citizen to assist a known law officer when called thereto. With the law officer at the conductor's elbow ready to accomplish the removal of the plaintiff from the train, it would be drawing the matter too fine to hold the defendant liable in damages because the conductor failed to insist on the law enforcement officer doing the talking. The inconvenience to plaintiff *Page 405 
flowing from her removal from the train and the consequent delay in her journey seems inevitable and had defendant's servant failed to render the cooperation required by the officer the consequences would likely have been more embarrassing to her. The suggested possibility that had the conductor merely pointed out the plaintiff as the person wanted and insisted on the officer doing his own talking and that maybe the plaintiff could have talked the officer out of detaining her and removing her from the train seems too remote to alter my conclusion.